Little, J.
When under a contract one became, entitled to a designated fractional part of a quantity of grain for threshing the same, and there was no segregation, from the whole, of the amount due as toll, but the entire lot went into possession of the owner with the understanding that at a future time the party entitled to have the toll would have the quantity due measured from the bulk and delivered' to him, a.recovery in an action of trover for the amount of grain due as toll, or the value thereof, can not be sustained. The facts show a debt on contract, but not title to any specific property for the recovery of which trover would lie;

Judgment reversed.

All the Justices concurring,
Trover. Before Judge Janes. Polk superior court. February term, 1899.
F. A. Irwin, for plaintiff in error.
Blance & Wright and Sanders & Davis, contra.